

116 HR 493 IH: Sensible Enforcement of Cannabis Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 493IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Correa (for himself, Mr. Cohen, Mr. Young, Ms. Titus, Mr. Gaetz, Ms. Norton, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General, in enforcing the provisions of the Controlled Substances Act
			 relating to marijuana, to focus on certain enforcement priorities.
	
 1.Short titleThis Act may be cited as the Sensible Enforcement of Cannabis Act of 2019. 2.Marijuana enforcement priorities (a)In generalIn enforcing the provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) relating to the cultivation, manufacture, distribution, possession, or use of marijuana, the Attorney General of the United States shall not prosecute for any conduct that—
 (1)concerns marijuana for medicinal or recreational use; and (2)is authorized by the laws of the State involved.
 (b)ExceptionSubsection (a) does not apply with respect to prosecution for prevention of the following: (1)Distribution of marijuana to minors.
 (2)Revenue from the sale of marijuana from going to criminal enterprises, gangs, and cartels. (3)Diversion of marijuana from States where it is legal under State law in some form to other States.
 (4)State-authorized marijuana activity from being used as a cover or pretext for the trafficking of other illegal drugs or other illegal activity.
 (5)Violence and the use of firearms in the cultivation and distribution of marijuana. (6)Drugged driving and the exacerbation of other adverse public health consequences associated with marijuana use.
 (7)The growing of marijuana on public lands and the attendant public safety and environmental dangers posed by marijuana production on public lands.
 (8)Marijuana possession or use on Federal property. 